Citation Nr: 0944282	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-39 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a vision 
disability, to include senile cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to July 
2005.  

This appeal arises from a December 2005 rating decision of 
the RO in San Juan, the Commonwealth of Puerto Rico that, in 
pertinent part, denied service connection for bilateral 
hearing loss, ureterolithiasis, gastroenteritis, a right heel 
condition, bilateral 5th toe distal and proximal phalanx 
osteotomies, and refractive error, nasal pterygium, senile 
cataracts, and subcunjunctival hemorrhages.  In April 2006, 
the Veteran filed a notice of disagreement with respect to 
these issues.  The RO issued a statement of the case in 
October 2006.  In December 2006, the Veteran filed timely 
substantive appeal only with respect to the issues of 
entitlement to service connection for bilateral hearing loss 
and senile cataracts.  

In December 2006, the Veteran requested the opportunity to 
testify at a hearing held before a Veterans Law Judge at the 
local regional office.  The Veteran was scheduled for a 
hearing on February 11, 2009.  On the day of the hearing, the 
Veteran, through his representative, requested to withdraw 
his appeal.  In light of the above, the Board finds that the 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  


FINDING OF FACT

In February 2009, the Veteran, through his representative, 
requested to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his or her representative) concerning the issues 
of service connection for bilateral hearing loss and a vision 
disability, to include senile cataracts, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran, in a February 2009 statement, withdrew his 
Substantive Appeal concerning the claims of service 
connection for bilateral hearing loss and senile cataracts.  
38 C.F.R. § 20.204(a)-(b).  

Thus, there remain no allegations of errors of fact or law 
for appellate consideration regarding said claims.  Thus, the 
Board does not have jurisdiction to review this appeal, and 
it is dismissed without prejudice.  


ORDER

The appeal of the issues of service connection for bilateral 
hearing loss and a vision disability, to include senile 
cataracts, is dismissed.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


